Citation Nr: 1101409	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy as secondary to the service-connected diabetes 
mellitus.  

2.  Entitlement to an increased rating for diabetes mellitus with 
onychomycosis pedis, hypertension and erectile dysfunction from 
March 9, 2009, currently rated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1954.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Veteran appeared before the undersigned Veterans Law Judge at 
a videoconference hearing held in Wilkes-Barre, Pennsylvania in 
November 2010.  A transcript is of record.

The Veteran filed a timely appeal of these determinations to the 
Board.  In a June 2009 rating decision, the RO granted an 
assignment of the 40 percent rating for the Veteran's diabetes 
mellitus, with an effective date of March 9, 2009.  The Veteran 
is satisfied with his 20 percent rating for diabetes mellitus for 
the period prior to March 9, 2009, as indicated by the November 
2010 hearing transcript.  Therefore, the increased rating issue 
has been narrowed and the period prior to March 9, 2009 is longer 
a part of the current appeal.  

The Veteran appeared before the undersigned Veterans Law Judge at 
a videoconference hearing held in Wilkes-Barre, Pennsylvania in 
November 2010.  A transcript is of record.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his November 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service connection 
for benign prostatic hypertrophy.  

2.  The Veteran's diabetes mellitus requires insulin, a 
restricted diet and regulation of activities; the Veteran's 
disability, however, is not productive of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for benign prostatic 
hypertrophy have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a disability rating in excess of 40 percent 
from March 9, 2009 for diabetes mellitus have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In November 2010, a hearing was conducted via videoconference 
before the undersigned Veterans Law Judge, who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107.  The transcript of the hearing shows that while the Veteran 
had initially claimed entitlement to service connection for 
benign prostatic hypertrophy, the Veteran withdrew the appeal for 
the claim of entitlement to service connection for benign 
prostatic hypertrophy.  The oral statement, when transcribed, 
became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appeal for the claim has been 
withdrawn.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for benign prostatic 
hypertrophy, there remain no allegations of errors of fact or law 
for appellate consideration concerning the issue.  Therefore, the 
Board has no jurisdiction to review the issue.  Accordingly, the 
issue of entitlement to service connection for benign prostatic 
hypertrophy is dismissed.

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus from March 9, 2009.  

In this case, the Veteran's diabetes mellitus is currently 
evaluated as 40 percent disabling under Diagnostic Code 7913.  
Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only is 
rated 10 percent disabling.  Diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is rated 
40 percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately rated, is rated 60 percent disabling.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  

In addition, a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic Code 
7913.

Analysis

Treatment records throughout the appeal period show that the 
Veteran continued to receive treatment for his diabetes mellitus.  
However, the Board will focus its attention on the narrow issue 
currently before it (as made clear by the Veteran during his 
November 2010 hearing), that is, entitlement to an increased 
rating for diabetes mellitus with onychomycosis pedis, 
hypertension and erectile dysfunction from March 9, 2009, 
currently rated as 40 percent disabling. 

A March 9, 2009 treatment record shows that the Veteran was 
experiencing frequent episodes of hypo and hyperglycemia.  Blood 
sugar readings were usually high, but when the Veteran was 
involved in any sort of strenuous activity, the blood sugar 
readings drop to the point where he has to take something to 
bring it back up.  The Veteran continued on insulin and 
medication for control and watched his diet strictly.  The VA 
physician noted that in light of the frequent episodes of 
hypoglycemic reactions, it was strongly recommended that the 
Veteran restrict his physical activity to control blood sugar.  

In June 2009, the Veteran was afforded a VA examination in 
connection with his claim.  The Veteran was noted to be on 
insulin and oral medication.  The examiner noted the Veteran's 
history of diabetes and the Veteran reported that while he had 
episodes of hypoglycemia or ketoacidosis, none of the diabetes 
complications required hospitalization.  In addition, the Veteran 
reported that the frequency of visits to a diabetic care provider 
required by these episodes was monthly or less often.  The 
Veteran was instructed to follow a restricted diet and had 
regulation of activities; he was to avoid strenuous activity.  
The examiner noted that the Veteran was not employed, but that 
the disability had a varying impact in sports, exercise, 
recreation, driving and traveling.  In addition, the examiner 
noted that the Veteran had a commercial driver's license and that 
the diabetes was an issue with it.  The examiner also noted that 
the Veteran suffered from diabetes-related complications of 
onychomycosis pedis, hypertension and erectile dysfunction.  

In March 2010, the Veteran submitted a Physician's Statement for 
Diabetes from his private treating physician.  The physician 
noted that the Veteran's approximate date of diabetes onset was 
2000.  The physician indicated that the Veteran's diabetes 
requires insulin and a restricted diet (he did not mark the 
checkbox on the available statement that the Veteran requires 
insulin, restricted diet and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider).  The examiner also checked the box that 
indicates that the Veteran currently has no complications that 
are directly due to diabetes mellitus.  He finally noted that the 
Veteran was seen in his office about two to four times a year for 
diabetic visits.  

During the Veteran's November 2010 hearing before the undersigned 
he mainly focused on the issue of his diabetes on his employment, 
which is dealt with below in the section regarding entitlement to 
TDIU.  Fundamentally, the Veteran testified that his diabetes 
mellitus has affected his life by causing him to take early 
retirement; he could not hold a commercial drivers license 
because of his diabetes disability and need to take insulin.  

In light of the foregoing, the Board concludes that a rating in 
excess of 40 percent is not warranted from March 9, 2009.  On 
balance, the medical evidence shows that the Veteran's diabetes 
mellitus requires insulin, a restricted diet and regulation of 
activities.  There is no evidence, however, that the Veteran's 
condition is productive of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider.  In fact, both the June 2009 
VA examiner and the Veteran's own physician in March 2010 
indicated as much.  Therefore, an evaluation in excess of 40 
percent under Diagnostic Code 7913 for the Veteran's diabetes 
mellitus is not warranted.

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected diabetes 
mellitus.  The evidence fails to demonstrate symptomatology of 
such an extent that application of the ratings schedule would not 
be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes impairment over and above 
that which is contemplated in the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The evidence does not support the 
proposition that the Veteran's service-connected disability 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, and of the evidence needed to 
substantiate his claims for increased rating by letters in 
letters in September 2007, May 2008 and November 2009.   In the 
September 2007 letter, the Veteran was given the specific notice 
required by Dingess.  The most recent subsequent adjudication was 
accomplished by the RO in March 2010.  

The Board finds that the Veteran is not prejudiced by the manner 
or timing of VCAA notice in this case.  He was given the 
diagnostic codes and rating criteria for disabilities in the 
rating decision, statement of the case and supplemental 
statements of the case.  This notification shows that a 
reasonable person could be expected to understand what was needed 
to substantiate the claims.  Further, the Veteran has been 
represented by a Veteran's Service Organization during this 
appeal process and has had a meaningful opportunity to assist in 
development of his claim.  Thus, the Veteran was accordingly made 
well aware of the requirements for increased evaluations pursuant 
to the applicable diagnostic criteria.  The Veteran described how 
the disabilities impacted his daily activities in his various VA 
examinations, during his November 2010 hearing and in submissions 
to VA.  Consequently, it is also demonstrated that he had actual 
knowledge of the specific rating criteria for the disabilities, 
and why higher ratings had not been assigned, as well as an 
opportunity to present evidence and argument to support a higher 
rating.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records and VA 
medical records.  Private medical records are located in the 
claims file.  The Veteran was given VA medical examinations in 
connection with the claim.  The Veteran testified before the 
undersigned.  Statements from the Veteran, his wife and his 
representatives are associated with the claims file.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


ORDER

The appeal for entitlement to service connection for benign 
prostatic hypertrophy is dismissed.  

An increased rating for diabetes mellitus with onychomycosis 
pedis, hypertension and erectile dysfunction from March 9, 2009, 
currently rated as 40 percent disabling, is denied.  




REMAND

The Board is aware of the decision of the United States Court of 
Appeals for Veterans Claims (Court) in the case of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court found 
that a claim for a total disability rating based upon 
unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

In this case, the Veteran has made it clear in his contentions 
that he is seeking the highest possible rating for his diabetes 
mellitus and has contended that he is unemployable due to his 
service-connected diabetes mellitus.   

However, the Veteran's only service-connected disability is 
diabetes mellitus, evaluated as 40 percent disabling.  He does 
not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) 
(2010) for the grant of a TDIU.  While that is the case, it is 
the established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the required percentage requirements are not met, but the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
Director of the VA Compensation and Pension Service (C&P) may 
award TDIU. 38 C.F.R. § 4. 16(b).  The Board cannot award TDIU on 
this basis in the first instance.  Where the Veteran does not 
meet the percentage requirements, but there is evidence of 
unemployability, the Board is required to remand the claim for 
consideration by the Director of C&P.  Bowling v. Principi, 15 
Vet. App. 1 (2001).

The record reflects that the Veteran retired from the 
Pennsylvania Department of Transportation in May 2009.  Prior to 
retirement, the Veteran had been working as an Automotive 
Mechanic Supervisor. 

The Veteran was provided a VA examination in June 2009 for his 
service-connected diabetes mellitus.  During this examination the 
examiner noted that the Veteran was not employed.  The examiner 
also noted that diabetes was an issue with the Veteran 
maintaining his commercial driver's license.  

During his November 2010 hearing before the undersigned, the 
Veteran testified that because he is an insulin-dependent 
diabetic he could not main his commercial drivers license (CDL).  
Because he could not maintain the CDL, he was forced to resign 
his employment because a requirement of his employment was that 
he maintains a valid, current CDL.  In addition, the Veteran 
testified that he could not transfer his current mechanic skill 
set into today's industry because of the changes in technology.  
His skills that he learned earlier in his career are no longer 
transferrable and so his not qualified for anything remotely 
similar to the work he had been doing for years.  Therefore, the 
Veteran and his representative argue that because the Veteran 
cannot maintain a CDL due to his diabetes and because his skill 
set is not transferable to current mechanical technology, he can 
no longer find substantially gainful employment.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this context, 
it noted the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  There are 
indications in the record that the Veteran may be only capable of 
marginal employment.  As such, there is an open question as to 
whether the Veteran's service-connected disability alone prevents 
him from performing work that would produce sufficient income to 
be other than marginal.  

A VA examiner should generally address the extent of functional 
and industrial impairment due to the Veteran's service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).  For 
these reasons, the Board finds that additional information is 
required to determine the degree of industrial impairment 
resulting from the Veteran's service-connected diabetes mellitus, 
as differentiated from any other nonservice-connected disorders.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination(s) to determine the effect of his 
service-connected diabetes mellitus on his 
employability.  The examiner should generally 
address the extent of functional and 
industrial impairment due to the Veteran's 
service-connected disability.  The relevant 
evidence in the claims file should be made 
available to and thoroughly reviewed by the 
examiner in connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a 
result of his service-connected diabetes 
mellitus.  The examiner should take into 
consideration the Veteran's education, skills 
and employment history in such an analysis.  
The report of examination should include a 
complete rationale for all opinions 
expressed.  

2.  If the examiner finds that diabetes 
mellitus would render the Veteran 
unemployable, or other evidence to that 
effect is received, the claims folders should 
be referred to VA's Director of Compensation 
and Pension for adjudication in accordance 
with 38 C.F.R. § 4.16(b).

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


